Citation Nr: 1755708	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and at the housebound rate.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  The Veteran's state veterans service organization (VSO) representative was unavailable for the hearing; however, the hearing was able to proceed as the Veteran consented to proceed without the VSO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran's need for aid and attendance is based solely on nonservice-connected disabilities, and not service-connected PTSD.

2. The Veteran is not substantially confined to her dwelling and its immediate surroundings.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance/housebound were not met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Duty to Assist

At the August 2017 Board hearing, the Veteran stated that, "Social Security Administration [SSA] calls me and tells me what, when they send a letter out what the letter is about."  Transcript p. 8.  In this statement, the Veteran does not indicate that she applied for Social Security Disability.  In any event, SSA could have simply been calling her regarding an old age pension, as the Veteran is old enough to collect Social Security based on age.  Given her medical history she may well have applied for Social Security Disability in the past; however, even if she did, there is no reasonable possibility that the information contained therein would substantiate the claim, as the information and determinations made by SSA would be based on multiple disabilities and would primarily concern ability to work.  See 38 C.F.R. § 3.159(d); see also Wood v. Derwinski, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street).  While this information might be relevant to determining entitlement to a total disability rating based on individual unemployability (TDIU), which VA has already granted the Veteran, SSA records, if any exist, would not present the Board with a clearer picture of the Veteran's need for aid and attendance and housebound status based solely on her service-connected disability.  Thus, a remand for SSA records is not necessary.

Legal Criteria

The Veteran is claiming SMC at the housebound rate and based on the need for aid and attendance.  Relevant to this case, SMC based on the need for aid and attendance is available where the Veteran is so helpless as to be in need of regular aid and attendance due to service-connected disabilities.  38 C.F.R. § 3.350(b).  In making this determination, the Board is to consider the Veteran's ability to dress or undress herself, keep herself ordinarily clean and presentable, inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness, inability to attend to the wants of nature (use the bathroom); incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).  See also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In so far as the Veteran has a viable claim for SMC at the housebound rate, it could at present, only be based on facts found.  In this regard, a veteran is entitled to SMC at the housebound rate if she is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i)(2).  In this case, permanently housebound means that the Veteran is substantially confined to her dwelling or immediate premises as a direct result of service-connected disabilities.  Id.

Analysis

While the Veteran suffers from many disabilities which impede her quality of life and ability to care for herself, she is service connected solely for posttraumatic stress disorder (PTSD).  In order to successfully claim SMC based on the need for aid and attendance, at least at present, PTSD alone must cause her to be housebound of in need of regular aid and attendance.  Importantly, impairments due to other, nonservice-connected disabilities, though they are highly relevant to the Veteran's daily functioning, are not relevant to the legal determination the Board is to make in this case.

As to aid and attendance, the Veteran contends that her PTSD medication makes her so heavily sedated that, were she not awoken by someone, she would miss doses of medication for her non-service-connected disabilities, including insulin, and meals.  The Veteran also notes that she is in need of assistance due to drive her to her doctor's appointments as she is legally blind.  She has also fallen a lot due to her rheumatoid arthritis and, as a result, needs help in and out of the bathtub.  Currently, she also has someone come to the house three times per week to help her with cleaning and cooking.  

The Veteran was afforded a VA Housebound Status/Aid and Attendance in May 2010 that formed the basis for the claim.  At that time, the Veteran reported that she was a diabetic, used a walker to ambulate and only did so with pain, had a severe dust allergy, and suffered from knee pain that inhibited exercise and the ability to take care of herself.  The reported diagnoses were bipolar disorder, type I diabetes, hyperlipidemia, degenerative joint disease (DJD), congestive heart failure, and chronic obstructive pulmonary disease (COPD) (which required her to use oxygen).  She reported being unable to sweep, mop, or dust because of these diseases.  Shortly after the examination, the Veteran started using a scooter to ambulate.

In noting disagreement with the RO denial of her claims, the Veteran stated that she has been ordered by a doctor not to leave the house because her mental status affects her ability to care for herself.

Another VA examination was conducted in September 2012.  At that time, the Veteran could leave the house.  When travelling by car, she was driven by someone else.  She reported waking around 8 a.m., at which time she takes her medication, check her blood sugar, and showers.  She then "scrounges" for something to eat and sits in her chair most of the day.  She could walk a short distance with a cane, but usually relied on a motorized scooter.  She goes to bed after lunch and usually wakes before dinner, but sometimes sleeps into the next day.  She use to enjoy quilting and crocheting, but had to give those hobbies up because of her rheumatoid arthritis.  She occasionally used the computer, and her daughter took her grocery shopping.

The Veteran had occasional mild memory loss and constant imbalance.  The Veteran was reported to be able to perform all functions of self-care, but had some difficulty self-feeding, dressing, bathing, grooming, and using the bathroom.  However, the causes for these difficulties was due to rheumatoid arthritis of the hands, diabetes, degenerative disc disease of the spine, DJD of the knee, COPD, hypertension, asthma, and congestive heart failure, none of which are service-connected.  The examiner also noted that she experienced total social and occupational impairment due to her PTSD, of which she is already in receipt of TDIU.

A contemporaneous PTSD examination revealed that the Veteran stopped working in 1999 because of severe mood instability associated with PTSD.  The examiner concluded that the Veteran was not in need of aid and attendance because of PTSD.

The Veteran reports that she is now unable to drive and is legally blind, but there is no indication or claim that her visual impairment is related to her PTSD.

It is clear that the Veteran's need for aid and attendance is due to disabilities other than her service-connected PTSD.  She has many other disabilities, such as legal blindness, diabetes, rheumatoid arthritis, COPD, degenerative arthritis, and congestive heart failure.  These appear to render the Veteran in need of aid and attendance, as it was reported that the Veteran has some difficulty with the tasks of self-care.  As stated by the September 2012 examiner, the Veteran's PTSD does not render her in need of aid and attendance.

The Veteran claims that she needs help making sure she is awake to take her medication regularly because her PTSD medication heavily sedates her.  Though the Board recognizes that the regular administration of prescription medications is important to the Veteran's overall health, the Board does not find that this alone renders her in need of aid and attendance due to her PTSD.

Further, the Board does not find the Veteran substantially confined to her home or the immediate surroundings.  For instance, the Veteran was going to the grocery store with her daughter as of the September 2012 examination.  The Veteran claims that she was told by a doctor that she should not leave the house because of her severe mood swings.  This opinion was based solely on a report from the Veteran, not supported by any rationale, and in conflict with the medical evidence that is documented.  As a result, the Board does not find the statement credible, especially in light of the September 2012 examination report.

Finally, the Board notes that the September 2012 examiner concluded the Veteran experienced total social and occupational impairment due to PTSD; however, the Veteran is already in receipt of TDIU based solely on PTSD which reflects the severity of her PTSD.  The question before the Board is whether the Veteran is entitled to SMC at the housebound rate.  As noted above, the Veteran is not substantially confined to her home solely because of PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and SMC at the aid and attendance or housebound rates is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

SMC based on the need for aid and attendance and at the housebound rate is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


